Sherwood, C. J.
The objections of the demurrant (Flynn to the petition, were well taken, for these reasons : 1st, The petition united in the same count two distinct causes of action, one ■ arising ex contractu, the other ex delicto. 2nd, Two distinct causes of action not belonging to the same class, were united in the petition. 3rd, There was an improper joinder of parties defendant, Blackburn, who was declared against on a breach of contract, and *425Flynn i'or a tort. It is unnecessary to notice the other errors assigned. Judgment reversed and cause remanded.
All concur.